Citation Nr: 0908672	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  08-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2008).

The medical evidence of record shows that PTSD was diagnosed 
in a June 2005 VA mental health report.  While that report 
stated that the diagnosis was "tentative," the medical 
evidence of record also shows that PTSD has been consistently 
diagnosed since June 2005.  Accordingly, the June 2005 VA 
mental health report provides a diagnosis of PTSD for VA 
purposes.  That report listed multiple in-service stressors 
which were related to military service.  The 2 main stressors 
were reported as an incident in which the Veteran was 
temporarily imprisoned due to the actions of other soldiers 
and an incident in which he had to collect the belongings of 
a company commander and a Sergeant who had been killed by a 
fellow soldier with a hand grenade.

In regard to the former stressor, the Veteran's complete 
service personnel file is not currently of record.  The only 
document available is the Veteran's DA Form 20, which does 
not provide sufficient information to determine whether the 
Veteran was imprisoned for any period of time.  Accordingly, 
an attempt must be made to obtain the Veteran's complete 
service personnel file.

In regard to the latter stressor, the Veteran has repeatedly 
stated that a company commander, sometimes identified as a 
Captain, and a Sergeant were killed when a hand grenade was 
thrown into their quarters by another American soldier.  The 
Veteran cannot remember their names and he has not clearly 
identified which Company these soldiers were part of, but he 
has repeatedly stated that they were assigned to the same 
battalion, namely the 23rd Supply and Transportation 
Battalion, 23rd Infantry Division.  He has also repeatedly 
stated that the unit was located in Chu Lai, which is 
consistent with his service with the 23rd Infantry Division.  
In addition, in a transcript of an October 2008 hearing 
before the Board, the Veteran reported that he thought this 
incident occurred in July 1971.

The RO has never attempted to confirm this stressor, as the 
Veteran had not provided a sufficiently narrow time period 
for a search prior to October 2008.  In accordance with VA 
regulations, for PTSD to be service connected, any diagnosis 
that links the Veteran's current PTSD to his time in service 
must be based on consideration of only those events that have 
been verified by the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Accordingly, since the record now 
contains information with which to form a proper JSRRC 
request, one must be submitted.

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain a 
complete copy of the Veteran's service 
personnel records.  If the requested 
service personnel records cannot be 
obtained, the RO must clearly document 
and explain the efforts taken to obtain 
them and the reasons for their 
unavailability.

2.	The RO must review the file and prepare 
a summary of the Veteran's primary 
stressor.  Specifically, the summary 
must request information on whether a 
company commander and a Sergeant in the 
23rd Supply and Transportation 
Battalion, 23rd Infantry Division, were 
killed by a fellow soldier at Chu Lai 
between July 1971 and August 1971.  
This summary, and any pertinent 
documents, must be sent to JSRRC, which 
must be requested to provide any 
information that might corroborate the 
Veteran's alleged stressor.

3.	Thereafter, the RO must readjudicate 
the claim and if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After they have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


